RENDERED: OCTOBER 2, 2020; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-0143-MR


RANDALL NORTHCUTT                                                   APPELLANT



                   APPEAL FROM FAYETTE CIRCUIT COURT
v.                HONORABLE KIMBERLY N. BUNNELL, JUDGE
                          ACTION NO. 18-CR-00131



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: ACREE, KRAMER, AND TAYLOR, JUDGES.

KRAMER, JUDGE: Randall Ray Northcutt was convicted in Fayette Circuit

Court of escape in the second degree1 and of being a persistent felony offender in

the first degree (“PFO I”). 2 He now appeals. Upon review, we affirm.


1
    See Kentucky Revised Statute (“KRS”) 520.030.
2
    See KRS 532.080(3).
              On May 9, 2014, Northcutt was convicted of third-degree burglary in

Fayette Circuit Court and thereafter began serving a three-year sentence of

incarceration. On September 1, 2017, he was released from prison and allowed to

serve the remainder of his sentence3 through participation in the Home

Incarceration Program (“HIP”). As a condition of his home incarceration,

Northcutt was required to wear an ankle bracelet and was prohibited from leaving

the designated area where he was confined (i.e., his home at 1600 Clayton Avenue,

and part of its curtilage, in Lexington, Kentucky) without permission of his HIP

caseworker, Drew Chism. The ankle bracelet contained an electronic transmitter

which, if broken, was designed to send an email notification of a “master tamper

violation” to HIP.

              Approximately three weeks after Northcutt began his participation in

HIP, the electronic transmitter in his ankle bracelet was broken; HIP received an

email to that effect. After verifying the master tamper violation through HIP’s

monitoring website, Chism tried, unsuccessfully, to contact Northcutt by

telephone. Thereafter, he attempted to locate Northcutt at Northcutt’s home

address and was likewise unsuccessful. But, using geolocation software, Chism

found Northcutt’s ankle monitor on a road outside the area where Northcutt had


3
 The record does not disclose when Northcutt’s three-year term commenced or when it would
have otherwise ended, but Northcutt was undisputedly continuing to serve that term on
September 27, 2017, when his ankle monitor was removed and he fell out of contact with HIP.

                                             -2-
been allowed to be under the terms of his HIP agreement. Upon finding it, Chism

noted the ankle monitor’s strap had clearly been cut. Based upon Chism’s

investigation, a warrant was issued for Northcutt’s arrest. Northcutt was

eventually arrested on December 12, 2017, after authorities located him at 1880

Dunkirk Drive in the Cardinal Valley area of Lexington, Kentucky – an area well

outside the permitted vicinity of his home incarceration.

             Ultimately, Northcutt was indicted by a grand jury in Fayette Circuit

Court for second-degree escape and PFO I. The PFO I charge was based on two

underlying felony convictions: (1) Northcutt’s 2014 third-degree burglary

conviction; and (2) Northcutt’s earlier conviction, in 2007, of second-degree

burglary. The case proceeded to a jury trial on November 27, 2018; Northcutt

elected to present no evidence at trial, and the Commonwealth’s evidence was

consistent with what is set forth above. Upon the conclusion of the guilt phase of

the trial, the jury found Northcutt guilty of second-degree escape. Prior to the

completion of the penalty phase of trial, Northcutt entered a conditional plea of

guilty to the PFO I charge. Pursuant to his conditional plea, Northcutt reserved the

right to raise the issues presented in this appeal, and the Commonwealth

recommended the minimum sentence of one year on the second-degree escape

conviction, enhanced to the minimum 10 years by the PFO I conviction. On

January 15, 2019, the trial court rendered its final judgment sentencing Northcutt


                                         -3-
to 10 years’ imprisonment. Northcutt now appeals. Additional facts will be

discussed as necessary.

                As to the substance of his appeal, Northcutt’s assumption throughout

these proceedings has been that a prior felony conviction is an essential

precondition of second-degree escape. And, armed with that assumption,

Northcutt makes the following two arguments.

                First, Northcutt reasons that because second-degree escape must be

predicated upon a prior felony conviction, it therefore qualifies as an “enhanced”

offense. Based upon that, he argues, the rule prohibiting “double enhancement”

applies.4 In other words, he contends that if his prior felony conviction for third-

degree burglary was the basis for enhancing his escape charge to second-degree

escape, his prior felony conviction for third-degree burglary could not also have

been the basis for prosecuting him for PFO I. Therefore, he claims, it was error for

the trial court to permit the Commonwealth to prosecute him for PFO I.


4
    See Corman v. Commonwealth, 908 S.W.2d 122, 123 (Ky. App. 1995), explaining:

                The rule is now established that when a single prior felony is
                utilized to create an offense or enhance a punishment at the trial of
                the second crime, that same prior felony cannot be used at that trial
                to prosecute the defendant as a persistent felony offender. If,
                however, the prior felony used to underlie PFO conviction is a
                separate prior felony from the one used to create the offense or
                enhance its punishment, the offense can be further enhanced under
                the PFO statute.

(Citations omitted.)

                                                -4-
                Second, Northcutt reasons if all the jury needed to know (for purposes

of finding him guilty of second-degree escape) was that he had been convicted of a

felony, then it was unnecessary for the Commonwealth to go into any further detail

regarding the nature of his prior felony conviction. Accordingly, Northcutt argues,

the trial court “prejudiced” his defense by denying his requests, as set forth in his

motion in limine, to: (1) require the Commonwealth to accept his stipulation, made

under the auspices of Old Chief v. United States,5 “that he was a convicted felon

subject to the rules of Probation and Parole”; and (2) “exclude at trial all other

evidence introduced to prove [he] was a convicted felon.”

                However, Northcutt’s assumption underlying his appeal is founded

upon a misapprehension of the law: A prior felony conviction is not a precondition

of second-degree escape because that offense “does not distinguish between

different statuses of offenders based on past offenses.” Lawton v. Commonwealth,

354 S.W.3d 565, 572 (Ky. 2011). Indeed, that much is apparent from a cursory

reading of KRS 520.030, which sets forth the offense as follows:

                (1) A person is guilty of escape in the second degree
                when he escapes from a detention facility or, being
                charged with or convicted of a felony, he escapes from
                custody.

                (2) Escape in the second degree is a Class D felony.



5
    519 U.S. 172, 117 S. Ct. 644, 136 L. Ed. 2d 574 (1997).

                                               -5-
             From the plain language of this statute, a person who escapes from a

detention facility, who was merely in the detention facility due to a misdemeanor

offense, is guilty of second-degree escape. See, e.g., Commonwealth v. Johnson,

615 S.W.2d 1 (Ky. App. 1981).

             A person who escapes from custody, who was in custody merely due

to a felony charge, is guilty of second-degree escape. See, e.g., Weaver v.

Commonwealth, 156 S.W.3d 270 (Ky. 2005).

             Moreover, under the Kentucky Supreme Court’s interpretation of this

statute, a person convicted of a felony is guilty of second-degree escape if, and only

if, that person escapes from custody while serving a felony sentence. See Lawton,
354 S.W.3d at 573. Thus, a convicted felon who is not serving a felony sentence

would not be guilty of second-degree escape if he or she is taken into custody due

to a misdemeanor offense and, while in custody (as opposed to a detention

facility), then escaped.

             Accordingly, it is apparent that Northcutt’s first argument set forth

above, founded upon his incorrect assumption of second-degree escape, lacks

merit. There was no “double enhancement.”

             His second argument also lacks merit. To review, Northcutt argues

the trial court “prejudiced” his defense by denying his requests, as set forth in his

motion in limine, to: (1) require the Commonwealth to accept his stipulation, made


                                          -6-
under the auspices of Old Chief, “that he was a convicted felon subject to the rules

of Probation and Parole”; and (2) “exclude at trial all other evidence introduced to

prove [he] was a convicted felon.” At the onset, however, we note that even where

our Courts have applied the rule of Old Chief, we have explained that a violation of

that rule does not automatically warrant reversal. Specifically:

                    In Anderson v. Commonwealth, [281 S.W.3d 761
             (Ky. 2009), the Kentucky Supreme Court] adopted the
             limited holding from Old Chief, that “a defendant
             charged with being a felon in possession of a firearm
             may stipulate to having a prior felony conviction, even
             without the Commonwealth’s consent.” 281 S.W.3d 761,
             762 (Ky. 2009). In Anderson, the defendant was charged
             with possession of a handgun by a convicted felon and
             the Commonwealth sought to introduce evidence of
             Anderson’s prior felony conviction for receiving stolen
             property and escape. Id. Anderson offered to stipulate to
             being a convicted felon to avoid potential prejudice from
             disclosing the details of his prior convictions, but the trial
             court denied his request. Id. at 762-63. The
             Commonwealth introduced the details to the jury, and
             Anderson was ultimately convicted of the firearm
             possession charge. Id. at 763.

                    In Old Chief, the United States Supreme Court
             acknowledged “that evidence of the name or nature of the
             prior offense generally carries a risk of unfair prejudice
             to the defendant.” 519 U.S. at 185, 117 S. Ct. 644.
             Further, the Court concluded that “there is no cognizable
             difference between the evidentiary significance of an
             admission and of the legitimately probative component of
             the official record the prosecution would prefer to place
             in evidence.” Id. at 191, 117 S.Ct. 644. In Anderson,
             this Court decided to join the overwhelming majority of
             courts by adopting Old Chief, and holding that:


                                          -7-
                    upon request, a criminal defendant charged
                    with being a felon in possession of a firearm
                    may stipulate (with the Commonwealth’s
                    agreement) or admit (if the Commonwealth
                    does not agree) that the defendant has been
                    previously convicted of a felony. Such a
                    stipulation or admission would mean that the
                    jury would simply be informed that the
                    defendant was a convicted felon, for
                    purposes of the felon in possession of a
                    firearm charge, but would not be informed
                    of the specifics of the defendant’s previous
                    felony conviction(s).
281 S.W.3d at 766.

                    . . . . However, “no error . . . or defect in any
             ruling . . . is ground for granting a new trial or for setting
             aside a verdict . . . unless it appears to the court that the
             denial of such relief would be inconsistent with
             substantial justice.” Id. (quoting Kentucky Rule of
             Criminal Procedure (RCr) 9.24). “A non-constitutional
             evidentiary error may be deemed harmless . . . if the
             reviewing court can say with fair assurance that the
             judgment was not substantially swayed by the error.”
             Winstead v. Commonwealth, 283 S.W.3d 678, 688-89
             (Ky. 2009).

Ward v. Commonwealth, 568 S.W.3d 824, 835-36 (Ky. 2019).

             In Ward, for example, the defendant’s proffered stipulation was

disallowed by the trial court; the rule of Old Chief was deemed violated, but

nevertheless, any resulting error was deemed harmless because:

                   At trial, the Commonwealth introduced very little
             evidence about Ward’s prior felony conviction. A single
             witness who obtained certified copies of Ward’s criminal
             record testified that Ward was convicted of first-degree

                                          -8-
              robbery in Jefferson County, that he entered a guilty plea,
              and provided the date of the offense. No other
              information was given. . . . The jury was not given any
              violent details, or even any information regarding what
              constitutes first-degree robbery. We cannot say that
              “there was a reasonable possibility that the jury’s
              knowledge of [Ward’s] specific prior convictions might
              have contributed to his conviction any more than their
              general knowledge of his status as a convicted felon
              would have.” Anderson, 281 S.W.3d at 767. While the
              trial court’s denial of Ward’s request to stipulate his
              convicted felon status was error, it was harmless.
Id. at 836.

              Here, beyond noting that the trial court denied his request to stipulate

during trial “that he was a convicted felon subject to the rules of Probation and

Parole,” Northcutt does not explain how the trial court otherwise “prejudiced” his

case. Moreover, we cannot say “there was a reasonable possibility that the jury’s

knowledge of [Northcutt’s] specific prior convictions might have contributed to his

conviction any more than their general knowledge of his status as a convicted felon

would have.” Anderson, 281 S.W.3d at 767. When the Commonwealth informed

the jury of Northcutt’s prior felony conviction, it only did so during Officer

Chism’s testimony, and to the following extent:

              COMMONWEALTH: In case number 14-CR-264, out
              of the Fayette Circuit Court, the date of the offense is
              February 10th of 2014. The offense is burglary in the
              third degree. The defendant’s name is “Randall Ray
              Northcutt.” The date the judgment was entered was May
              9th of 2014 and he was sentenced to three years. And so,
              he was released on that sentence to the home

                                          -9-
              incarceration program, and you were supervising him on
              that?[6]

              OFFICER CHISM: Yes, ma’am.

              COMMONWEALTH: And remind me what date it was
              that he was released?

              OFFICER CHISM: September 1st of 2017.

              Like Ward, the jury in this matter was only informed of the name of

Northcutt’s prior felony offense and the dates associated with it (i.e., the date he

committed the offense, was convicted of it, and was later released to HIP while

serving his sentence). The jury was not given any violent details of his prior

offense, much less any information regarding what constitutes third-degree

burglary. Thus, if the trial court erred in denying Northcutt’s request to stipulate

“that he was a convicted felon subject to the rules of Probation and Parole,” its

error was harmless.

              However, the trial court’s denial of Northcutt’s motion did not

constitute error, and for at least three reasons. First, to the extent the rule of Old

Chief has been adopted in Kentucky, its application has been limited to

prosecutions of a specific type of status offense; namely, “where the defendant




6
  The trial court only permitted the Commonwealth to read this portion of Northcutt’s prior
judgment to the jury. The jury was not permitted to see Northcutt’s judgment.

                                              -10-
stands charged with being a felon in possession of some type of firearm[.]”7 Here,

Northcutt was charged with second-degree escape, which is not a status offense.

                Second, where – as here – the Commonwealth elects to prosecute a

defendant for second-degree escape based upon a theory that he or she escaped

from custody while charged with a felony or serving a felony sentence,8 the


7
    Anderson, 281 S.W.3d at 766. More fully, the Anderson Court explained:

                 We recognize that defendants may wish to admit or stipulate to previous
         convictions or other matters in situations not involving felon in possession of a
         handgun charges, such as cases involving PFO charges. But the application of
         Old Chief’s rationale to other cases and situations has not been argued by the
         parties to this case and, thus, is not properly before us. And the United States
         Supreme Court has not expressly extended Old Chief to other scenarios. So we
         emphasize that our holding today is limited only to cases like the one at hand—
         where the defendant stands charged with being a felon in possession of some type
         of firearm—and should not be construed as a license for criminal defendants
         unilaterally to admit over the Commonwealth’s objection any other factors or
         elements of the Commonwealth’s case that the defendant wishes to conceal from
         the jury. Thus, in all other circumstances where a defendant’s status as a
         convicted felon is relevant, such as PFO proceedings, courts should continue to
         rely upon our previous holding that “the prosecution is permitted to prove its case
         by competent evidence of its own choosing, and the defendant may not stipulate
         away the parts of the case that he does not want the jury to see.”
Id. (footnotes omitted).
8
  “Based on the facts, the prosecutor has a certain amount of discretion in how he or she charges
[second-degree] escape.” Lawton, 354 S.W.3d at 567. As noted, Lawton provides that HIP
qualifies as both “custody” and a “detention facility” for purposes of second-degree escape.
Here, while it certainly caused no prejudice to Northcutt, the Commonwealth’s case against
Northcutt apparently combined those theories. Specifically, the jury was instructed:

         You will find the Defendant guilty of Escape, Second Degree under this
         Instruction if, and only if, you believe from the evidence beyond a reasonable
         doubt all of the following:

                A. That in this county on or about September 25, 2017, and before
                the finding of the Indictment herein, the Defendant was serving a
                sentence for Burglary, Third Degree, a Class D Felony, when he

                                                -11-
Kentucky Supreme Court has held that the Commonwealth has a duty to prove

what the felony charge or conviction was. See Cohron v. Commonwealth, 306
S.W.3d 489, 495-96 (Ky. 2010), explaining:

                    Since it bore the burden of proof, the
            Commonwealth had the responsibility to present
            evidence of the fact that Cohron was in custody on June
            12 on a charge or conviction of a felony offense. Since
            this is what separates second-degree escape from third-
            degree escape, the fact that Cohron had been charged
            with felonies at the time of the June 12 escape was an
            element that had to be proved beyond a reasonable doubt.
            Because there was a total absence of evidence of that
            element, the jury could only surmise what the June 9
            charges were.

                  We do not believe it is obvious to an average
            person what charges are felonies and what are
            misdemeanors, particularly when the offenses charged
            were not specifically enumerated for the jury.

(Emphasis added.)

            Third, the latter part of Northcutt’s proffered stipulation (i.e., that he

was “subject to the rules of Probation and Parole”) was a misrepresentation.

Northcutt was under home incarceration, not “Probation and Parole.” Among the



            escaped from 1600 Clayton Avenue, Lexington, Kentucky, the
            home designated in the Defendant’s Home Incarceration Program
            agreement;
            AND
            B. That at the time of his escape, the Defendant had been confined
            to 1600 Clayton Avenue, Lexington, Kentucky under the terms of
            the Home Incarceration Program and his absence therefrom was
            not authorized by the terms of the Home Incarceration Program.

                                           -12-
many salient differences between those two forms of rehabilitation, a defendant on

probation or parole is not considered to be in “custody” for purposes of any

“escape” offense. See KRS 520.010(2). Whereas, a defendant on “home

incarceration” is not only considered to be in “custody,” but is also considered to

be incarcerated in a “detention facility” for purposes of KRS 520.030. See Lawton,
354 S.W.3d at 569-70.

             In short, the trial court would have improperly undermined the

Commonwealth’s case against Northcutt if it had granted Northcutt’s motion to (1)

require the Commonwealth to accept his stipulation “that he was a convicted felon

subject to the rules of Probation and Parole”; and (2) “exclude at trial all other

evidence introduced to prove [he] was a convicted felon.” Therefore, it did not err

by denying his motion.

             We have reviewed the breadth of what Northcutt has asserted in this

appeal, none of which indicates the Fayette Circuit Court erred in any respect. As

such, we AFFIRM.



             ALL CONCUR.




                                         -13-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Roy A. Durham, II         Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          M. Brandon Roberts
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -14-